 

AMENDMENT TO COMMERCIAL LOAN AGREEMENT

 

The Commercial Loan Agreement dated June 18, 2010 executed by Black Rock
Capital, LLC in favor of First State Bank, Lonoke, Arkansas, is being amended as
follows:

 

1. Black Rock Capital, LLC has been converted to Black Rock Capital, Inc.

 

2. DEFAULT. I understand that you may demand payment anytime at your
discretions.

 

For example, you may demand payment in full if any of the following occur:

 

A. Payments. I fail to make a payment in full when due.

 

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against me or any
co-signer, endorser, surety or guarantor of this Agreement or any other
obligations I have with you.

 

C. Death or Incompetency. I die or am declared legally incompetent.

 

D. Business Termination. I merge, dissolve, reorganize, end my business or
existence, or a partner or majority owner dies or is declared legally
incompetent.

 

E. Failure to Perform. I fail to perform any condition or to keep any promise or
covenant of this Agreement.

 

F. Other Documents. A default occurs under the terms of any other Loan Document.

 

G. Other Agreements. I am in default on any other debt or agreement I have with
you,

 

H. Misrepresentation. I make any verbal or written statement or provide any
financial information that is untrue, inaccurate, or conceals a material fact at
the time it is made or provided.

 

I. Judgment. I fail to satisfy or appeal any judgment against me.

 

J. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

 

K. Name Change. I change my name or assume an additional name without notifying
you before making such a change

 

 

 

 

L. Property Transfer. I transfer all or a substantial part of my money or
property.

 

M. Property Value. You determine in good faith that the value of the Property
has declined or is impaired.

 

N. Material Change. Without first notifying you, there is a material change in
my business, including ownership, management, and financial conditions.

 

O. Insecurity. You determine in good faith that a material adverse change has
occurred in Borrower’s financial condition from the conditions set forth in
Borrower’s most recent financial statement before the date of this Agreement or
that the prospect for payment or performance of the Loan is impaired for any
reason.

 

P. Removal of Principal. If for any reason, Black Rock Capital, Inc., convertor
in interest of Black Rock Capital, LLC, by change of charter or name remove Alan
W. Barksdale as President and Chief Executive Officer of the corporation or
reduce his duties, whereby Lender feels in any way insecure about the loans with
Black Rock Capital, Inc., then Lender has the right to cause the indebtedness to
be immediately due and payable.

 

Q. Other: So long as there is any indebtedness owed First State Bank, Lonoke,
Arkansas, neither Black Rock Capital, Inc. nor Red Mountain Resources, Inc. will
do anything to affect the capital structure of Black Rock Capital, Inc., without
the prior written consent of First State Bank, Lonoke, Arkansas, being first
obtained.

 

3. The remaining portions of the Commercial Loan Agreement not specifically
amended herein shall remain in full force and effect until the total amount
owned Lender has been satisfied.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals on this
29th day of June, 2011.

 

Black Rock Capital, Inc.   First State Bank       By: /s/ Alan W. Barksdale  
By: /s/ David R. Estes Alan W. Barksdale, President   David R. Estes, President

 

 

 

 

ACKNOWLEDGMENT

 

STATE OF ARKANSAS)   )   COUNTY OF LONOKE )  

 

On this ________ day of ______________, 2011, before me, a Notary Public,
personally appeared Alan W. Barksdale, who acknowledged himself to be the
President of Black Rock Capital, Inc., an Arkansas corporation, and that he as
such being authorized so to do executed the foregoing Addendum to Commercial
Loan Agreement by signing the name of the corporation by himself as President.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

          Notary Public       My Commission expires:                 

 

ACKNOWLEDGMENT

 

STATE OF ARKANSAS)   )   COUNTY OF LONOKE )  

 

On this ________ day of June, 2011, before me, a Notary Public, personally
appeared David R. Estes, who acknowledged himself to be the President of First
State Bank, Lonoke, Arkansas, an Arkansas banking organization and that he as
such being authorized so to do executed the foregoing Addendum to Commercial
Loan Agreement by signing the name of the bank by himself as President.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

          Notary Public       My Commission expires:                 

 

 

 